DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,105,179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 24-40 and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulesa, U.S. 2009/0093802 (hereinafter Kulesa) in view of Sutermeister, U.S. 2015/0297292 (hereinafter Sutermeister).
Regarding claims 24, 27, 28, 32-35, and 42-44, Kulesa discloses (note figs. 8J-L; paragraphs 120-122) a catheter comprising: a shaft (230c); and an expandable ‘unitary ablation electrode’ (880f-h); wherein the ablation electrode comprises conductive struts that are coupled to one another at proximal and distal ‘joints’ thereby defining ‘bounded cells’ (note figs. 8J-L);  wherein the struts are necessarily configured to allow electrical energy to be conducted and delivered to target tissue along a majority of their length; and wherein the struts are necessarily in electrical communication with one another to collectively form a single electrical conductor having a continuous conductive surface (note fig. 8J).  While Kulesa discloses struts that are formed of nitinol (paragraph 104), it fails to explicitly disclose an ablation electrode that is ‘self-expanding’.  Sutermeister teaches (note fig. 3) a similar apparatus having an adjustable ablation device (inner and outer shafts are slidable relative to each other – note paragraphs 125 and 131) that can be manually or automatically expanded (using an additional sheath - note paragraph 131).  It is well known in the art that the use of an 
Regarding claims 25 and 26, Kulesa discloses (see above) a catheter wherein the ablation electrode comprises a braided ‘mesh’ (note figs. 8J-L).
Regarding claims 29-31 and 37-40, Kulesa necessarily discloses (note figs. 8J-L) a catheter comprising the claimed strut/cell configuration.
Regarding claim 36, Kulesa discloses (see above) a catheter wherein the ablation electrode includes an inner portion and an outer portion, opposite the inner portion, and the inner portion is in fluid communication with the outer portion through the plurality of cells.
Regarding claim 45, Kulesa discloses (see above) an electrode where the struts are capable of being coupled together in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production. If the product in the .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulesa in view of Sutermeister as applied to claims 24-40 and 42-45 above, and further in view of Davis, 9,510,892 (hereinafter Davis).
Regarding claim 41, Kulesa discloses (see above) a catheter comprising an expandable basket electrode made up of struts, wherein the struts are coupled to one another to define closed shapes.  However, Kulesa fails to explicitly disclose a basket composed of struts that have been fastened together using rivets and eyelets.  It is well known in the art that this type of basket could be composed of any number of elements that have been fastened together in any known manner, including with eyelets (as seen in Davis – fig. 4) and corresponding rivets, and that the different designs are widely considered to be interchangeable.  Furthermore, it should be noted that Applicant has failed to provide this specific design with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified Kulesa to comprise an expandable basket electrode composed of struts that have been fastened together using rivets and eyelets.  This is because this modification would have merely comprised a simple substitution of interchangeable basket electrode configurations in order to produce a predictable result (see MPEP 2143).  While this combination of references fails to expressly teach a rivet-eyelet junction at a distalmost portion of the basket electrode, it is well known in the art that the eyelet-rivet junctions of these interconnected struts could be disposed In re Japikse, 86 USPQ 70), and Applicant has failed to provide this specific design with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the basket electrode of Kulesa to comprise a rivet-eyelet junction (between struts) at a distalmost portion thereof.  This is because this modification would have merely comprised a simple substitution of interchangeable basket electrode configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that this modified device would necessarily teach the claimed alignment of eyelets.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments concerning the Double Patenting rejection, Examiner asserts that the current claims are met by the cited patent (see above) as they are currently written.  Regarding Applicant’s arguments against modifying Kulesa, Examiner respectfully disagrees.  It should be noted that Sutermeister teaches a self-expansion basket configuration that still enables adjustment of the basket, and therefore Examiner asserts that the above modification would have been obvious and proper.  Furthermore, Examiner asserts that the claims have been met as they are currently written in view of the cited references.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.